Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Manning (48,964) on March 3, 2021.

The application has been amended as follows:
As to claim 1, line 19, replace “portionsin” with - - portions in - -.
As to claim 6, lines 6-7, after “imaging”, delete “pulse”.
As to claim 14, line 16, after “phase”, delete “error”.
As to claim 15, line 16, after “phase”, delete “error”. 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  
As to Fig. 1, change “0” to - - 110 - -; “09” to - - 109 - -; “08” to - - 108 - -; “06” to - -106 - -; “20” to - - 120 - -; “26” to - - 126 - -; “42” to - - 142 - -; “44” to - - 144 - -; and “46” to - - 146 - -.

As to Fig. 2, change “00” to - - 200 - -.
As to Fig 2, in the box 200, change “Contro RI” to - -Control MRI - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-13 is the inclusion of a processor for controlling a magnetic resonance imaging system, wherein execution of a machine executable instructions causes the processor to: control the magnetic resonance imaging system with the preparation pulse sequence commands to acquire the first data portion and the second data portion; calculate a measured normalised phase correction quantity representing a phase error in the data portions in image space using the first data portion and the second data portion; and fit a modeled phase correction to the measured normalised phase correction quantity, wherein the modeled phase correction is a phasor of a predetermined spatially dependent phase error function. This in combination with the rest of the limitations of the claims is found in all of claims 1-13, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 14 is the inclusion of the steps of controlling a magnetic resonance imaging system with preparation pulse sequence commands to acquire a first data portion of the preliminary magnetic resonance data and a second data portion of the preliminary magnetic resonance data, wherein the preparation pulse sequence commands are configured for controlling the magnetic resonance imaging system to generate a first bipolar readout gradient during acquisition of the first data portion, wherein the preparation pulse sequence commands are 
The primary reason for allowance of claim 15 is the inclusion of a computer program product having machine executable instructions for execution by a processor configured for controlling a magnetic resonance imaging system to acquire preliminary magnetic resonance data from an imaging zone, wherein execution of the machine executable instructions causes the processor to control the magnetic resonance imaging system with preparation pulse sequence commands to acquire a first data portion of the preliminary magnetic resonance data and a second data portion of the preliminary magnetic resonance data.  The preparation pulse sequence commands are configured for controlling the magnetic resonance imaging system to generate a first bipolar readout gradient during acquisition of the first data portion, wherein the preparation pulse sequence commands are configured for controlling the magnetic resonance imaging system to generate a second bipolar readout gradient during acquisition of the second data portion, wherein the first bipolar readout gradient has an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl